DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 1, 3-5, 9-12, 15-20, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Niemi (EP 3,253,918),                    (English language US 2019/0203423 is used in the Office Action).
Claims 1, 11-12, 15, 18-19: Niemi discloses an oil resistant article (Abstract).  The article includes a paper basesheet comprising pulp fibers and a coating on at least one side of the basesheet.  It is inherent that the basesheet includes a first side and a second and opposite side.  The basesheet basis weight is from 20 g/m2  to 50 g/m2 and the coating basis weight is from 1 g/m2 to 6 g/m2.  The coating is oil resistant coating and includes a cellulose derivative, nanoparticles of starch.  The oil resistant article is free of fluorocarbon compounds (claim 1).  The oil resistant article has a Gurley permeability in range of 1000 s to 10,000 s (claim 18), (all claims 1-27).  Niemi discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.
Claims 3, 20: the invention is disclosed per claim 1, above.  Hardwood such as birch wood, or eucalyptus is used in an amount of at least 95 % by weight (claims 4, 6, [0021]).
           Claim 4: the invention is disclosed per claim 1, above.  The oil resistant coating is disclosed regardless of the method it is formed. 
Claim 5: the invention is disclosed per claim 1, above.  The amount of oil resistant coating in the article is within claimed weight range (claim 1).
Claims 9-10: the invention is disclosed per claim 1, above.  Alkyl ketene dimer is disclosed as a sizing agent in amount claimed (claims 1, 13).
           Claim 16: the invention is disclosed per claim 1, above.  Kit oil rating is disclosed ([0088], claims 1, 17).
          Claim 17: the invention is disclosed per claim 1, above.  The article is silicone free.
2)       Claims 2, 6-8, 13-14, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Niemi.
          Claim 2: the invention is disclosed per claim 1, above.  The refining of the pulp fibers is disclosed ([0049]-[0050]).  It would have been obvious to one skilled in the art at the time the invention was filed that the degree of refining be optimized in order to obtain desired air permeability of the article. 
            Claims 6-8: the invention is disclosed per claim 1, above.  Alkyl ketene dimer (AKD) is disclosed as a sizing agent (claims 1, 13).  It would have been obvious to one skilled in the art that the AKD and starch act as a binder.
            Claims 13-14: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art that the basesheet and the coating do not contain filler particles to reduce the weight of the packaging paper article.
            Claim 21: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art that the article be calendered to provide a smoother packaging paper article. 
Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748